•El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
La presente es una acción en reclamación de un condomi-nio de las tres quintas partes indivisas de una finca rústica, y las rentas y productos del mismo, ascendentes a $10,000, más los daños y perjuicios adicionales montantes a $5,000.
El demandado formuló excepción previa a la demanda, que fue declarada con lugar por la corte, la que dictó senten-cia en contra de los demandantes desestimando dicha deman-da e imponiendo costas. Contra esta sentencia se interpuso esta apelación.
Este caso comprende las siguientes cuestiones, que se en-cuentran expresadas en las excepciones previas del deman-dado formuladas a la demanda.
Ia. Defecto de partes.
2a. Estoppel.
3a. Prescripción.
La corte dictó sentencia a favor del demandado por el fundamento de que la demanda no aducía hechos suficientes para determinar una causa de acción. Parece que la corte-*1181inferior no tomó en consideración las defensas de defecto de partes y estoppel. Los apelantes alegan en su alegato qne se han cometido quince errores. El primero y .último son en substancia iguales, y tienden a probar que la corte inferior cometió error al dictar la sentencia apelada, siendo ésta con-traria a la ley y a la prueba presentada. Si se considera que en realidad fué cometido-este error, entonces no es necesario examinar minuciosamente todas las cuestiones especificadas en los otros señalamientos de errores.
En una acción reivindicatoría en que se muestre un título hereditario, los hermanos de los demandantes Mauricio y Francisco son necesariamente partes. Los demandantes ale-gan en su demanda que tienen derecho a una parte de la finca y en la súplica de la misma piden que la corte dicte sentencia, declarando que pertenece a los demandantes las tres quintas partes indivisas de dicha finca; que el expediente posesorio y su inscripción son nulos y de ningún valor, y que ordene se les pague la suma de $15,000 en concepto de rentas, productos ■ y daños y perjuicios, con los demás pronunciamientos proce-dentes. No solicitan de modo específico que se declare que la cláusula que se objeta en el testamento es nula, sino que la consideran como tal ipso facto, y en realidad no pueden rei-vindicar a menos que ésta sea nula.
Hasta ahora hemos resuelto frecuentemente que en una acción reivindicatoría la primer cuestión que ha de conside-rarse es que la misma pueda entablarse solamente por el ver-dadero dueño a fin de reivindicar la finca que le pertenece; de-ahí que en tal acción sea un requisito fundamental que él pruebe de modo claro y preciso que es el dueño de la finca que trata de reivindicar y que está en posesión del demandado.
En un caso fallado recientemente, la Corte por medio del Juez Asociado Sr. Aldrey, se expresó como signe:
“El título de heredero transmite un derecho sobre el conjunto de los bienes hereditarios; por virtud de él todos los herederos por el hecho de la muerte de su causante, llegan a ser dueños en común, pero-mientras no se practiquen las diligencias de partición y adjudicación, *1182mientras en virtud de ellas no cese esa comunidad, ninguno puede decirse ni ser considerado como dueño único y exclusivo de una por-ción determinada o parte alícuota, fija y concreta de las bienes de la herencia, cuyo concepto es requisito que debe justificarse para que pueda prosperar una acción reivindicatoria.
“Ocurrida la muerte del causahabiente, existe en sus herederos, según los artículos citados, un dominio en el todo indeterminado, que se concreta y determina mediante la partición y adjudicación de los bienes hereditarios, la que según el artículo 1035 del Código Civil vigente, concordante con el 1068 del Código anterior es la que confiere propiedad exclusiva a un heredero sobre los bienes que l.e hayan sido adjudicados. ’ ’
Velilla v. Pizá, resuelto en 5 de diciembre, 1911.
. Esta doctrina está apoyada también por numerosas sen-tencias de la Corte Suprema de España, entre otras por la de 13 de junio de 1901, que dice:
“Que mientras no se haga la liquidación de la herencia, y por consecuencia de ella la correspondiente partición y adjudicación a cada heredero1 de lo que le corresponde, carecen éstos de verdadero título que les sirva para reivindicar bienes concretos y determinados de la misma herencia, pues para tal acción no es título suficiente el testa-mento. ”
Aplicando al presente caso los principios enunciados en estas sentencias, encontramos que estos apelantes que recla-man la porción indivisa correspondiente a tres de los cinco herederos de su madre, han establecido prematuramente esta acción, reivindicatoria, por lo que la excepción previa formu-lada a la demanda fué debidamente declarada con lugar.
No es necesario discutir las demás cuestiones que apáre-cen de los autos. Debe confirmarse la sentencia dictada por la corte inferior. _

Confirmada.

Jueces concurrentes: Sres Presidente Hernández, y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf, hizo constar estar conforme con la sentencia por los fundamentos consignados en la opinión concurrente en el caso de Velilla v. Pizá et al., resuelto en diciembre 5, 1911.